Per Curiam.

We adopt the findings of fact and conclusions of law of the board. Respondent is hereby suspended from the practice of law in the state of Ohio for six months. We further order that the suspension be stayed and respondent be placed on probation for one year, subject to the following conditions: (1) that respondent shall, if not currently in compliance with Gov.Bar R. X, satisfactorily complete his continuing legal education requirements; (2) that respondent’s legal activities be monitored by relator during the period of probation; and (3) that respondent not commit any further violations of the Disciplinary Rules.
Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents and would dismiss the cause.